15‐2468 
     United States v. Barro 
                                                                                                      
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                                      
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.  
      
                           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley  Square,  in  the  City  of  New  York,  on  the  23rd  day  of  September,  two 
     thousand sixteen. 
      
     PRESENT:  RICHARD C. WESLEY, 
                           DEBRA ANN LIVINGSTON, 
                           GERARD E. LYNCH, 
                                         Circuit Judges.  
     _____________________________________ 
                                                                     
     UNITED STATES OF AMERICA,   
      
                                         Appellee,  
      
                           v.                                             15‐2468 
                            
     SHERMAN BARRO, 
      
                                         Defendant‐Appellant. 
     _____________________________________ 
      
FOR APPELLANT:                     ALLEGRA GLASHAUSSER, Federal Defenders 
                                   of New York, Inc., New York, NY. 
 
FOR APPELLEE:                      PATRICK T. HEIN, Assistant United States 
                                   Attorney (Jo Ann M. Navikas, Assistant United 
                                   States Attorney, on the brief), for Robert L. Capers, 
                                   United States Attorney for the Eastern District of 
                                   New York, Brooklyn, NY. 
 
      Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Garaufis, J.; Pollack, J.; Korman, J.).1 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED. 

      Defendant‐Appellant Sherman Barro appeals from a judgment entered on 

July 22, 2015, in the United States District Court for the Eastern District of New 

York (Korman, J.), convicting him, after a jury trial, of importing cocaine into the 

United States, in violation of 21 U.S.C. § 952(a), and of possessing cocaine with 

the intent to distribute, in violation of 21 U.S.C. § 841(a)(1).  We assume the 

parties’ familiarity with the underlying facts, the procedural history, and the 

issues presented for review.    




1 Judge Garaufis presided over the Speedy Trial Act motion, Judge Pollack presided 
over voir dire, and Judge Korman presided over the trial and sentencing. 
                                            2 
 
      “The determination of whether to dismiss an indictment with or without 

prejudice is committed to the discretion of the district court.”  United States v. 

Bert, 814 F.3d 70, 77 (2d Cir. 2016) (alterations and internal quotation marks 

omitted).  Factors considered in this determination are (1) the seriousness of the 

offense, (2) the facts and circumstances of the case which led to the dismissal, (3) 

the impact of a reprosecution on the administration of the Speedy Trial Act and 

the administration of justice, and (4) prejudice to the defendant.  18 U.S.C. 

§ 3162(a)(2).  “Where the crime charged is serious, the sanction of dismissal with 

prejudice should ordinarily be imposed only for serious delay.”  Bert, 814 F.3d at 

79 (alterations and internal quotation marks omitted).  The seriousness of the 

delay, however, is “not a standalone factor,” but rather “a component of both the 

‘facts and circumstances’ factor and the ‘prejudice’ factor.”  Id. at 79–80 (footnote 

omitted).  

      Barro argues that the District Court erred in dismissing the indictment 

against him without prejudice for a violation of the Speedy Trial Act.  Barro’s 

challenge must fail.  The District Court thoroughly addressed each of the factors 

set forth in § 3162, as supplemented by Supreme Court and Second Circuit 

precedent.  The District Court concluded that the seriousness of the offense 



                                           3 
 
alleged against Barro was high, reprosecution would serve the interests of justice 

and not unfairly prejudice the defendant, and that the appropriate remedy was 

accordingly to dismiss the indictment without prejudice and allow the 

government to re‐file.  We perceive no error that would warrant disturbing the 

District Court’s careful analysis.  See id. at 79 (“We will not lightly disturb ‘the 

district court’s judgment of how opposing considerations balance,’ as long as all 

‘the statutory factors are properly considered, and supporting factual findings 

are not clearly in error.’” (quoting United States v. Taylor, 487 U.S. 326, 337 

(1988))).  Nor does this Court’s decision in Bert, issued after the District Court’s 

decision in the present case, compel a different result.   

      Barro also contends that the Government’s peremptory challenge of a 

black potential juror with ties to Jamaica was unconstitutionally discriminatory 

under the rule of Batson v. Kentucky, 476 U.S. 79 (1986).  At trial, Barro objected to 

the challenge as based on race, citing the Government’s strikes of two other black 

female venire members as part of a pattern.  The Government asserted racially‐

neutral bases for the other two strikes, which the District Court accepted, and 

argued that the challenge now in question was based not on race, but on the fact 

that, in a case alleging importation of narcotics from Jamaica and a defense that 



                                           4 
 
the drugs had been planted in the defendant’s suitcase, it was concerned that the 

juror had “connections to Jamaica,” including that “[h]er two kids live in 

Jamaica.”  App. 106.  Defense counsel did not then argue that if that were so, the 

challenge would be improperly based on national origin, but instead contended 

that Jamaican origin was in effect a proxy for race, presumably due to the fact 

that the population of Jamaica is overwhelmingly black.  See App. 108 (“She’s 

from Jamaica. . . . I think that’s almost part of her race.”).  The District Court 

evidently so understood the argument, noting that “I don’t see it as a racial 

thing,” and accepted the Government’s reason as race‐neutral, because “being 

from Jamaica, she may very well be familiar with the issues and the problems 

that confront people living there and coming to the United States.”  App. 109–10.  

The District Court later sustained a Batson challenge to the Government’s strike 

of yet another black woman on the panel, leading the Government to withdraw 

that challenge.   

      To the extent that Barro continued to press the argument that the strike 

was based on race, a presiding judge’s determination as to the adequacy of a 

proffered explanation of a challenge is essentially a factual finding that is entitled 

to “great deference.”  Hernandez v. New York, 500 U.S. 352, 364 (1991).  We cannot 



                                           5 
 
conclude that the trial court’s finding that the challenge was not based on race 

was clearly erroneous.   

      To the extent that Barro now argues that the challenge was nonetheless 

unlawful discrimination based on national origin, we have previously noted that 

this Court has not yet decided “whether or when national origin discrimination 

is a cognizable group for Batson protection.”  Rodriguez v. Shriver, 392 F.3d 505, 

511 n.9 (2d Cir. 2004).  Even assuming arguendo that it is, it is not clear that a 

rationale such as that noted by the District Court here—that a venire member’s 

familiarity with conditions in a particular country may be relevant to the case at 

hand—would constitute unlawful discrimination based on national origin, 

particularly where, as here, the Government’s proffered additional bases for the 

peremptory strike were that the juror’s “two kids live in Jamaica,” and that she 

“ha[d] issues with memory” after “paus[ing] for a while and it seemed like she 

couldn’t remember” “what her husband used to do.”  App. 106.  Given the trial 

court’s acceptance of the genuineness of the Government’s proffered explanation 

and the great deference such a factual finding is to be accorded on appeal, see 

Hernandez, 500 U.S. at 353, we cannot say that the District Court clearly erred in 




                                           6 
 
crediting this national‐origin‐neutral explanation, particularly where, as here, 

defense counsel did not press this basis below.   

      Accordingly, we AFFIRM the judgment of the District Court.   

       

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            7